--------------------------------------------------------------------------------


Exhibit 10.2


LIMITED WAIVER, RELEASE, AND THIRD AMENDMENT TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT


THIS LIMITED WAIVER, RELEASE, AND THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT (this “Limited Waiver, Release, and Amendment”) is dated as of
March 13, 2007, but effective as of the Effective Date (hereinafter defined),
among THE VAIL CORPORATION, a Colorado corporation doing business as “Vail
Associates, Inc.” (the “Company”), the Lenders (as defined in the Credit
Agreement referenced below) party hereto, and BANK OF AMERICA, N.A., as
Administrative Agent (hereinafter defined).


R E C I T A L S


A. The Company has entered into that certain Fourth Amended and Restated Credit
Agreement dated as of January 28, 2005, with Bank of America, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), and certain
other agents and lenders party thereto, as amended by that certain First
Amendment to Fourth Amended and Restated Credit Agreement dated as of June 29,
2005, and that certain Second Amendment to Fourth Amended and Restated Credit
Agreement dated as of February 17, 2006 (as amended, the “Credit Agreement”),
providing for revolving credit loans, letters of credit, and swing line loans in
the aggregate principal amount of up to $400,000,000. Unless otherwise indicated
herein, all capitalized terms used herein shall have the meanings set forth in
the Credit Agreement, and all Section references herein shall be references to
sections in the Credit Agreement.


B. The Company has notified the Administrative Agent of the formation of the
following new Unrestricted Subsidiaries: Colter Bay Convenience Store, LLC, a
Wyoming limited liability company, Colter Bay General Store, LLC, a Wyoming
limited liability company, Colter Bay Marina, LLC, a Wyoming limited liability
company, Colter Bay Cafe Court, LLC, a Wyoming limited liability company, Jenny
Lake Store, LLC, a Wyoming limited liability company, Jackson Hole Golf & Tennis
Club Snack Bar, LLC, a Wyoming limited liability company, Stampede Canteen, LLC,
a Wyoming limited liability company, Crystal Peak Lodge of Breckenridge, Inc., a
Colorado corporation, and Hunkidori Land Company, LLC, a Colorado limited
liability company (collectively, the “New Unrestricted Subsidiaries”). The
Company did not deliver to the Administrative Agent an updated Schedule 8.2 to
the Credit Agreement within thirty (30) days after the formation of the New
Unrestricted Subsidiaries, as required by Section 9.10 of the Credit Agreement,
and has requested that the Lenders waive any Default or Potential Default
resulting from such failure.


C. The Company has also notified the Administrative Agent that the Company
intends to transfer 100% of the capital stock (the “Pledged CTI Securities”) of
Complete Telecommunications, Inc. (“CTI”) as part of the Company’s disposition
of its equity interest in RTP, LLC, an Unrestricted Subsidiary. In connection
therewith, the Company has requested that the Administrative Agent, for the
benefit of the Lenders, release its liens on the Pledged CTI Securities and
release CTI from its obligations under the Guaranty executed by CTI.


D. The Company has also requested that the Lenders amend the Credit Agreement
to, among other things, decrease the Total Commitment to $300,000,000, modify
the interest rates, and extend the Termination Date to February 1, 2012.


E. The Lenders have agreed to the waiver, release, and amendments to the Credit
Agreement as set forth herein.


In consideration of the foregoing and the mutual covenants contained herein, the
Company, the Lenders, the Guarantors (by execution of the attached Guarantors’
Consent and Agreement), and the Administrative Agent agree as follows:


1. Limited Waiver. The Lenders hereby waive any Default or Potential Default
resulting from the Company’s failure to deliver an updated Schedule 8.2 to the
Administrative Agent within thirty (30) days after the formation of the New
Unrestricted Subsidiaries in accordance with Section 9.10 of the Credit
Agreement. Nothing herein shall, or shall be deemed to, waive any other
provision of the Credit Agreement, except as set forth herein.
 
2. Releases.


(a) The Lenders hereby (i) discharge CTI as a “Guarantor” under the Credit
Agreement and release CTI from any liability under the Credit Agreement and its
Guaranty, including, but not limited to, payment or performance of the
Guaranteed Debt (as defined in such Guaranty), and (ii) release the Liens on and
security interests in the Pledged CTI Securities, and accordingly release the
Company from its pledge of the Pledged CTI Securities pursuant to its Pledge
Agreement, but only to the extent of its interests in the Pledged CTI
Securities.


(b) The Administrative Agent agrees to execute and deliver UCC financing
statement terminations and all further documents reasonably requested by the
Company in order to effectuate the releases contemplated hereby.


(c) It is expressly agreed and understood that, except as set forth herein, this
Limited Waiver, Release, and Amendment shall in no manner release, affect or
impair the Administrative Agent’s and the Lenders’ rights, titles, interests,
and Liens against the Restricted Companies’ interests, properties or assets.


3. Amendments. 
(a) New Definitions. Section 1.1 (Definitions) is amended by inserting the
following new definitions alphabetically to read as follows:
(i) “Net Funded Debt means, on any date of determination, an amount equal to (a)
Funded Debt minus (b) the amount of Unrestricted Cash in excess of $10,000,000.”


(ii)  “Temporary Cash Investments means investments of the Restricted Companies
permitted under clauses (b) through (g), (p), and (q) of Section 10.8 hereof.”


(iii)  “Unrestricted Cash means, on any date of determination, the aggregate
amount of all cash and Temporary Cash Investments of the Restricted Companies
not subject to any Lien or restriction (except for Liens of depository
institutions securing payment of customary service charges, transfer fees,
account maintenance fees, and charges for returned or dishonored items).


(b) Modifications of Existing Definitions. Section 1.1 (Definitions) is further
amended by modifying the following existing definitions as follows:


(i) The definition of “Adjusted EBITDA” is amended in its entirety to read as
follows:


“Adjusted EBITDA means, without duplication, on any date of determination, the
sum of (a) EBITDA of the Restricted Companies (excluding non-recurring gains or
losses), plus (b) a percentage of the EBITDA of SSI (with such percentage being
the weighted average membership interest held directly or indirectly by Borrower
in SSI (expressed as a percentage) during the applicable period of calculation),
plus (c) insurance proceeds (up to a maximum of $10,000,000 in the aggregate in
any fiscal year) received by the Restricted Companies under policies of business
interruption insurance (or under policies of insurance which cover losses or
claims of the same character or type).”


(ii) The definition of “Applicable Margin” is amended to cause the Applicable
Margin to be calculated by reference to the ratio of Net Funded Debt to Adjusted
EBITDA and to modify the pricing grid, as set forth on Annex A attached hereto.


(iii) The definition of “Applicable Percentage” is amended to cause the
Applicable Percentage to be calculated by reference to the ratio of Net Funded
Debt to Adjusted EBITDA and to modify the commitment fee grid, as set forth on
Annex B attached hereto.


(iv) The definitions of “Funded Debt” and “Net Income” are amended by replacing
the phrase “held by Borrower” in each definition with the phrase “held directly
or indirectly by Borrower”. 


(v) The definitions of “Required Capital Expenditures” and “Resort EBITDA” are
deleted.


(vi) The definition of “SSI” is amended by removing the words “of Borrower” at
the end thereof.


(vii) The definition of “Termination Date” is amended to extend such date by
replacing the reference to “January 28, 2010” therein with “February 1, 2012”.


(c) Modification of Accordion Provision. Section 2.5 (Increase in Total
Commitment) is amended to modify the maximum Total Commitment to which the
facility may be increased by replacing the reference to “$500,000,000” therein
with “$400,000,000”.


(d) Modification of Permitted Investments. Section 10.8 (Loans, Advances and
Investments) is amended by replacing the period at the end of clause (o) with a
semi-colon and inserting the following thereafter:


“(p) short-term repurchase agreements with major banks and authorized dealers,
fully collateralized to at least 100% of market value by marketable obligations
issued or unconditionally guaranteed by the U.S. or issued by any of its
agencies and backed by the full faith and credit of the U.S.; and


(q) short-term variable rate demand notes that invest in tax-free municipal
bonds of domestic issuers rated “A-2” or better by Moody’s or “A” or better by
S&P that are supported by irrevocable letters of credit issued by commercial
banks organized under the laws of the U.S. or any of its states having combined
capital, surplus, and undivided profits of not less than $100,000,000.”


(e) Modification of Limits on Acquisitions. The qualifiers to clause (c) of
Section 10.11 (Acquisitions, Mergers, and Dissolutions) are amended as follows:


(i) Clause (i) is amended in its entirety to read as follows:
“(i) the Purchase Price for such transaction, when aggregated with the Purchase
Price of all other acquisitions or mergers consummated by the Restricted
Subsidiaries after March 13, 2007, does not exceed an amount equal to the sum of
(A) $400,000,000, plus (B) the lesser of (1) the aggregate consideration paid by
Borrower to purchase the minority membership interest in SSI, and (2)
$40,000,000.”


(ii) Clause (iv) is amended to modify the threshold for delivery of
documentation related to permitted acquisitions by replacing the reference to
“$25,000,000” therein with “50,000,000”.


(f) Modifications of Financial Covenants. Section 11 (Financial Covenants) is
amended as follows:


(i) Section 11.1 (Maximum Leverage Ratios) is amended in its entirety to read as
follows:
“11.1 Maximum Leverage Ratio. As calculated as of the last day of each fiscal
quarter of the Restricted Companies, the Restricted Companies shall not permit
the ratio of (a) the unpaid principal amount of Net Funded Debt existing as of
such last day to (b) Adjusted EBITDA for the four fiscal quarters ending on such
last day to exceed 4.50 to 1.00.”  
 
(ii) Section 11.2 (Minimum Fixed Charge Coverage Ratio) is deleted in its
entirety and substituted therefor is the following reference:


“11.2 [Reserved]”.


(g) Modification of Commitments. The Commitments of the Lenders are revised so
that the Total Commitment equals $300,000,000 as of the Effective Date.


(h) Modification of Schedule 1. Schedule 1 (Parties, Addresses, Committed Sums
and Wiring Information) is revised to (i) update contact information for the
Borrower, the Administrative Agent, L/C Issuer and Swing Line Lender, as
applicable, and (ii) reflect the Lenders’ revised Commitments and Commitment
Percentages, as set forth on Annex C attached hereto.


(i) Modification of Schedule 7.1. Items 1 and 2 of Schedule 7.1 (Post-Closing
Items and Conditions) are revised to reflect that, following approval by the
United States Department of the Interior, National Park Service, the Company
will transfer its equity interests in Grand Teton Lodge Company (“Grand Teton”)
to National Park Hospitality Company, a Colorado corporation (“NPHC”), and NPHC
shall pledge such interests to the Administrative Agent, for the benefit of the
Lenders, as set forth on Annex D attached hereto.


(j) Modification of Schedule 8.2. Schedule 8.2 (Corporate Organization and
Structure) is revised as set forth on Annex E attached hereto.


(k) Modification of Compliance Certificate. Annex A to the Compliance
Certificate is replaced with Annex F attached hereto.
 
4. Representations and Warranties. As a material inducement to the Lenders and
the Administrative Agent to execute and deliver this Limited Waiver, Release,
and Amendment, the Company represents and warrants to the Lenders and the
Administrative Agent (with the knowledge and intent that Lenders are relying
upon the same in entering into this Limited Waiver, Release, and Amendment)
that: (a) the Company and the Guarantors have all requisite authority and power
to execute, deliver, and perform their respective obligations under this Limited
Waiver, Release, and Amendment and the Guarantors’ Consent and Agreement, as the
case may be, which execution, delivery, and performance have been duly
authorized by all necessary action, require no Governmental Approvals, and do
not violate the respective certificates of incorporation or organization,
bylaws, or operating agreement, or other organizational or formation documents
of such Companies; (b) upon execution and delivery by the Company, the
Guarantors, the Administrative Agent, and the Lenders, this Limited Waiver,
Release, and Amendment will constitute the legal and binding obligation of the
Company and each Guarantor, enforceable against such entities in accordance with
the terms of this Limited Waiver, Release, and Amendment, except as that
enforceability may be limited by general principles of equity or by bankruptcy
or insolvency laws or similar laws affecting creditors’ rights generally; (c)
all representations and warranties in the Loan Papers are true and correct in
all material respects as though made on the date hereof, except to the extent
that any of them speak to a specific date or the facts on which any of them are
based have been changed by transactions contemplated or permitted by the Credit
Agreement; and (d) no Default or Potential Default has occurred and is
continuing.


5. Conditions Precedent to Effectiveness. This Limited Waiver, Release, and
Amendment shall be effective on the date (the “Effective Date”) upon which the
Administrative Agent receives each of the following items (other than the items
listed on Schedule 7.1, as revised hereby, which items or conditions are hereby
permitted to be delivered or satisfied after the Effective Date, but not later
than the respective dates for delivery or satisfaction specified on Schedule
7.1):


(a) counterparts of this Limited Waiver, Release, and Amendment executed by the
Company, the Administrative Agent, and Lenders;


(b) the Guarantors’ Consent and Agreement executed by each Guarantor;


(c) a Revolver Note for each Lender requesting a Note, payable to the order of
such requesting Lender, reflecting such Lender’s revised Commitment;


(d) legal opinions of Martha D. Rehm, General Counsel of Vail Resorts, Inc., and
Cahill Gordon & Reindel LLP, special New York counsel to the Company and the
other Restricted Subsidiaries, each in form and substance satisfactory to the
Administrative Agent;


(e) an Officers’ Certificate for the Restricted Companies (i) attaching
resolutions authorizing the transactions contemplated hereby, (ii) certifying
that no changes have been made to the Restricted Companies’ respective articles
of incorporation or organization, bylaws, or operating agreements since the date
such documents were previously provided to the Administrative Agent, as
applicable, (iii) listing the names and titles of the Responsible Officers, and
(iv) providing specimen signatures for such Responsible Officers;


(f) a certificate signed by a Responsible Officer certifying that (i) all of the
representations and warranties of the Companies in the Loan Papers are true and
correct in all material respects (unless they speak to a specific date or are
based on facts which have changed by transactions contemplated or permitted by
the Credit Agreement); (ii) no Default or Potential Default exists under the
Credit Agreement or would result from the execution and delivery of this Limited
Waiver, Release, and Amendment; (iii) there has been no event or circumstance
since July 31, 2006 that has had or could be reasonably expected to result in,
either individually or in the aggregate, a Material Adverse Event; and (iv)
except as set forth on Schedule 8.7 of the Credit Agreement, there is no action,
suit, investigation, or proceeding pending or, to the knowledge of Borrower,
threatened, in any court or before any arbitrator or Governmental Authority that
could reasonably be expected to (A) materially and adversely affect the
Companies, or (B) adversely affect any transaction contemplated by the Credit
Agreement, the rights and remedies of the Administrative Agent, Lenders, and the
L/C Issuers under the Credit Agreement, or the ability of the Companies or any
other obligor under any Guaranty to perform their respective obligations under
the Credit Agreement;


(g) evidence (in form and substance satisfactory to the Administrative Agent)
that the Commitment Usage does not exceed the Total Commitment (as reduced
hereby);


(h) such organizational documents, Guaranties, Pledge Agreements, financing
statements, and other documents as the Administrative Agent may deem reasonably
necessary to reflect the changes to Schedule 8.2 (including, without limitation,
the addition of NPHC as a Restricted Subsidiary); and


(i) payment of an extension fee for the benefit of the Lenders equal to the
product of (a) five basis points (0.05%) times (b) the Total Commitment as of
the Effective Date (after giving effect to the reduction in the Total Commitment
contemplated by this Limited Waiver, Release, and Amendment).


6. Expenses. The Company shall pay all reasonable out-of-pocket fees and
expenses paid or incurred by the Administrative Agent incident to this Limited
Waiver, Release, and Amendment, including, without limitation, the reasonable
fees and expenses of the Administrative Agent’s counsel in connection with the
negotiation, preparation, delivery, and execution of this Limited Waiver,
Release, and Amendment and any related documents.


7. Miscellaneous. Unless stated otherwise herein, (a) the singular number
includes the plural, and vice versa, and words of any gender include each other
gender, in each case, as appropriate, (b) headings and captions shall not be
construed in interpreting provisions of this Limited Waiver, Release, and
Amendment, (c) this Limited Waiver, Release, and Amendment shall be governed by
and construed in accordance with the laws of the State of New York, (d) if any
part of this Limited Waiver, Release, and Amendment is for any reason found to
be unenforceable, all other portions of it shall nevertheless remain
enforceable, (e) this Limited Waiver, Release, and Amendment may be executed in
any number of counterparts with the same effect as if all signatories had signed
the same document, and all of those counterparts shall be construed together to
constitute the same document, (f) this Limited Waiver, Release, and Amendment is
a “Loan Paper” referred to in the Credit Agreement, and the provisions relating
to Loan Papers in Section 14 of the Credit Agreement are incorporated herein by
reference, (g) this Limited Waiver, Release, and Amendment, the Credit
Agreement, as amended by this Limited Waiver, Release, and Amendment, and the
other Loan Papers constitute the entire agreement and understanding among the
parties hereto and supercede any and all prior agreements and understandings,
oral or written, relating to the subject matter hereof, and (h) except as
provided in this Limited Waiver, Release, and Amendment, the Credit Agreement,
the Notes, and the other Loan Papers are unchanged and are ratified and
confirmed.


8. Parties. This Limited Waiver, Release, and Amendment binds and inures to the
benefit of the Company, the Guarantors, the Administrative Agent, the Lenders,
and their respective successors and assigns.


The parties hereto have executed this Limited Waiver, Release, and Amendment in
multiple counterparts as of the date first above written.
Remainder of Page Intentionally Blank.
Signature Pages to Follow.





 
-16-







THE VAIL CORPORATION (D/B/A “VAIL ASSOCIATES, INC.”), as the Company




By: /s/ Jeffrey W. Jones
Name: Jeffrey W. Jones
Title: Senior Executive Vice President & Chief Financial Officer









BANK OF AMERICA, N.A., as Administrative Agent




By: Illegible
Name: Illegible
Title: Illegible





BANK OF AMERICA, N.A.,
as an L/C Issuer, a Swing Line Lender, and a Lender




By: /s/ David McCautey
Name: David McCautey
Title: Principal





U.S. BANK NATIONAL ASSOCIATION,
as Co-Syndication Agent, a Swing Line Lender, and a Lender




By: /s/ Greg Blanchard
Name: Greg Blanchard
Title: Vice President









WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Syndication Agent, an L/C Issuer,
and a Lender




By: /s/ Debbie A. Wright
Name: Debbie A. Wright
Title: Vice President











DEUTSCHE BANK TRUST COMPANY AMERICAS, as Co-Documentation Agent and a Lender




By: /s/ Steven P. Lapham
Name: Steven P. Lapham
Title: Managing Director


By: /s/ James Rolison
Name: James Rolison
Title: Director



LASALLE BANK NATIONAL ASSOCIATION,
as Co-Documentation Agent and a Lender




By: /s/ Darren Lemkaw
Name: Darren Lemkaw
Title: SVP



JPMORGAN CHASE BANK, NA,
as a Lender




By: /s/ David L. Ericson
Name: David L. Ericson
Title: Senior Vice President



COLORADO STATE BANK & TRUST,
as a Lender




By: /s/ Kent M. Mustari
Name: Kent M. Mustari
Title: Senior Vice President



COMPASS BANK,
as a Lender




By: /s/ Eric R. Long
Name: Eric R. Long
Title: Senior Vice President



COMERICA WEST INCORPORATED,
as a Lender




By: /s/ Fatima Arshad
Name: Fatima Arshad
Title: Corporate Banking Officer

GUARANTORS’ CONSENT AND AGREEMENT
 
As an inducement to Administrative Agent and Lenders to execute, and in
consideration of Administrative Agent’s and Lenders’ execution of the foregoing
Limited Waiver, Release, and Third Amendment to Fourth Amended and Restated
Credit Agreement, the undersigned hereby consent thereto and agree that the same
shall in no way release, diminish, impair, reduce or otherwise adversely affect
the respective obligations and liabilities of each of the undersigned under each
Guaranty described in the Credit Agreement, or any agreements, documents or
instruments executed by any of the undersigned to create liens, security
interests or charges to secure any of the indebtedness under the Loan Papers,
all of which obligations and liabilities are, and shall continue to be, in full
force and effect. This consent and agreement shall be binding upon the
undersigned, and the respective successors and assigns of each, and shall inure
to the benefit of Administrative Agent and Lenders, and the respective
successors and assigns of each.
 


Vail Resorts, Inc.
Vail Holdings, Inc.
Beaver Creek Associates, Inc.
Beaver Creek Consultants, Inc.
Beaver Creek Food Services, Inc.
Breckenridge Resort Properties, Inc.
Complete Telecommunications, Inc.
Gillett Broadcasting, Inc.
Grand Canyon Lodge Company North Rim
Grand Teton Lodge Company
Heavenly Valley, Limited Partnership
Jackson Hole Golf and Tennis Club, Inc.
JHL&S LLC
Keystone Conference Services, Inc.
Keystone Development Sales, Inc.
Keystone Food and Beverage Company
Keystone Resort Property Management Company
Larkspur Restaurant & Bar, LLC
Lodge Properties, Inc.
Lodge Realty, Inc.
Mountain Thunder, Inc.
National Park Hospitality Company
Property Management Acquisition Corp., Inc.
Rockresorts Arrabelle, LLC
Rockresorts International, LLC
Rockresorts LLC
Rockresorts Cheeca, LLC
Rockresorts Eleven Biscayne, LLC
Rockresorts Equinox, Inc.
Rockresorts LaPosada, LLC
Rockresorts Wyoming, LLC
Rockresorts Casa Madrona, LLC
Rockresorts Cordillera Lodge Company, LLC
Rockresorts Rosario, LLC
SOHO Development, LLC
SSV Holdings, Inc.
Teton Hospitality Services, Inc.
The Village at Breckenridge Acquisition Corp., Inc.
Timber Trail, Inc.
VA Rancho Mirage I, Inc.
VA Rancho Mirage II, Inc.
VA Rancho Mirage Resort, L.P.
Vail/Arrowhead, Inc.
Vail Hotel Management Company, LLC
Vail Associates Holdings, Ltd.
Vail Associates Investments, Inc.
Vail Associates Real Estate, Inc.
Vail/Beaver Creek Resort Properties, Inc.
Vail Food Services, Inc.
Vail Resorts Development Company
Vail RR, Inc.
Vail Summit Resorts, Inc.
Vail Trademarks, Inc.
VAMHC, Inc.
VR Heavenly I, Inc.
VR Heavenly II, Inc.
VR Holdings, Inc.




By: /s/ Jeffrey W. Jones
Name: Jeffrey W. Jones
Title: Executive Vice President & Chief Financial Officer









ANNEX A


Applicable Margin means, for any day, the margin of interest over the Base Rate
or LIBOR, as the case may be, that is applicable when any interest rate is
determined under this Agreement. The Applicable Margin is subject to adjustment
(upwards or downwards, as appropriate) based on the ratio of Net Funded Debt to
Adjusted EBITDA, as follows:



 
Ratio of Net Funded Debt to Adjusted EBITDA
Applicable Margin for
LIBOR Loans
Applicable Margin
Base Rate Loans
I
Less than 1.50 to 1.00
0.50%
0.00%
II
Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00
0.75%
0.00%
III
Greater than or equal to 2.00 to 1.00, but less than 2.50 to 1.00
1.00%
0.00%
IV
Greater than or equal to 2.50 to 1.00, but less than 3.00 to 1.00
1.25%
0.00%
V
Greater than or equal to 3.00 to 1.00, but less than 3.50 to 1.00
1.50%
0.25%
VI
Greater than or equal to 3.50 to 1.00, but less than 4.00 to 1.00
1.75%
0.50%
VII
Greater than or equal to 4.00 to 1.00
2.00%
1.00%



Prior to Administrative Agent’s receipt of the Companies’ consolidated Financial
Statements for the Companies’ fiscal quarter ended January 31, 2007, the ratio
of Net Funded Debt to Adjusted EBITDA shall be fixed at Level III. Thereafter,
the ratio of Net Funded Debt to Adjusted EBITDA shall be calculated on a
consolidated basis for the Companies in accordance with GAAP for the most
recently completed fiscal quarter of the Companies for which results are
available. The ratio shall be determined from the Current Financials and any
related Compliance Certificate and any change in the Applicable Margin resulting
from a change in such ratio shall be effective as of the date of delivery of
such Compliance Certificate. However, if Borrower fails to furnish to
Administrative Agent the Current Financials and any related Compliance
Certificate when required pursuant to Section 9.1, then the ratio shall be
deemed to be at Level VII until Borrower furnishes the required Current
Financials and any related Compliance Certificate to Administrative Agent.
Furthermore, if the Companies’ audited Financial Statements delivered to
Administrative Agent for any fiscal year pursuant to Section 9.1(a) result in a
different ratio, such revised ratio (whether higher or lower) shall govern
effective as of the date of such delivery. For purposes of determining such
ratio, Adjusted EBITDA for any fiscal quarter shall include on a pro forma basis
all EBITDA of the Restricted Companies for such period relating to assets
acquired in accordance with this Agreement (including, without limitation,
Restricted Subsidiaries formed or acquired in accordance with Section 9.10
hereof, and Unrestricted Subsidiaries re-designated as Restricted Subsidiaries
in accordance with Section 9.11(b) hereof) during such period, but shall exclude
on a pro forma basis all EBITDA of the Restricted Companies for such period
relating to any such assets disposed of in accordance with this Agreement during
such period (including, without limitation, Restricted Subsidiaries
re-designated as Unrestricted Subsidiaries in accordance with Section 9.11(a)
hereof).
 

ANNEX B


Applicable Percentage means, for any day, the commitment fee percentage
applicable under Section 5.4 when commitment fees are determined under this
Agreement. The Applicable Percentage is subject to adjustment (upwards or
downwards, as appropriate) based on the ratio of Net Funded Debt to Adjusted
EBITDA, as follows:
 

 
Ratio of Net Funded Debt to Adjusted EBITDA
Applicable Percentage
I
Less than 1.50 to 1.00
0.100%
II
Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00
0.125%
III
Greater than or equal to 2.00 to 1.00, but less than 2.50 to 1.00
0.150%
IV
Greater than or equal to 2.50 to 1.00, but less than 3.00 to 1.00
0.200%
V
Greater than or equal to 3.00 to 1.00, but less than 3.50 to 1.00
0.250%
VI
Greater than or equal to 3.50 to 1.00, but less than 4.00 to 1.00
0.250%
VII
Greater than or equal to 4.00 to 1.00
0.375%



 
Prior to Administrative Agent’s receipt of the Companies’ consolidated Financial
Statements for the Companies’ fiscal quarter ended January 31, 2007, the ratio
of Net Funded Debt to Adjusted EBITDA (which shall be determined as described in
the definition of “Applicable Margin”) shall be fixed at Level III.
 


 



ANNEX C


Schedule 1


Borrower and all other Companies


The Vail Corporation
390 Interlocken Crescent, Suite 1000
Broomfield, CO 80021


Contact: 
Jeffrey P. Jones
Senior Executive Vice President and Chief Financial Officer
Phone: 303/404-1802
FAX: 303/404/6403


Wire Instructions:
Location of account: U.S. Bank National Association
ABA No.:
City/State: Denver, Colorado
Account No.:


Copy to:
Fiona E. Arnold
Deputy General Counsel
Phone: 303/404-1892
FAX: 303/648-4787


Administrative Agent, L/C Issuer, and Swing Line Lender


Bank of America, N.A.
Mail Code: TX1-492-64-01
901 Main Street, 64th Floor
Dallas, Texas 75202




Credit Contact:
David L. McCauley
Mail Code: TX1-492-64-01
901 Main Street, 64th Floor
Dallas, Texas 75202
Phone: 214/209-0940
FAX: 214/209-0905


Agency Contact:
Rosanne Parsill
231 S. LaSalle Street,
Chicago, IL 60697
Phone: 312/923-1639

 
FAX: 877/206-8429




Annex C to
Limited Waiver, Release, and Third Amendment





Swing Line Contact:
Arlene Minor
Mail Code: TX1-492-14-12
901 Main Street, 14th Floor
Dallas, Texas 75202
Phone: 214/209-9177

 
FAX: 214/290-9412



Operations Contact:
Arlene Minor
Mail Code: TX1-492-14-12
901 Main Street, 14th Floor
Dallas, Texas 75202
Phone: 214/209-9177
FAX: 214/290-9412


L/C Contact:

 
Stella Rosales

Mail Code: CA9-703-19-23
333 S. Beaudry Avenue
Los Angeles, California 90017-1466
Phone: 213/345-0141
Fax: 213/345-6684


Wire Instructions:
Bank of America, N.A.
ABA No.:
City/State: Dallas, Texas
Account No.:
Attn: Credit Services
Ref: The Vail Corp


Copy to:
Haynes and Boone, LLP.
901 Main Street, Suite 3100
Dallas, Texas 75202-3789
Attn: Karen S. Nelson
Phone: 214/651-5648
FAX:: 214/200-0673


Swing Line Lender


U.S. Bank National Association
918 17th Street, 4th Floor
Denver, Co 80202



Credit Contact:
Jennifer Kaufman
950 17th Street, 8th Floor
Denver, Colorado 80202
Phone: 303/585-4202
Fax: 303/585-6949


Swing Line Contact:

 
Hanny Nawawi

555 SW Oak
Portland, Oregon 97204
Phone: 503/275-7894
Fax: 503/275-8181   


Wire Instructions:
U.S. Bank National Association
ABA No.:
BNF: Commercial Loan Services - West
Account No.:
Attn: Hanny Nawawi
Ref: The Vail Corporation


L/C Issuer


Wells Fargo Bank, National Association


Credit Contact:
Debbie Wright/Susan Petri
1740 Broadway
Denver, Colorado 80274
Phone: 303/863-4829
Fax: 303/863-6670


L/C Contact:
Debbie Wright/Susan Petri
1740 Broadway
Denver, Colorado 80274
Phone: 303/863-4829
Fax: 303/863-6670


Wire Instructions:
Wells Fargo Bank, National Association
ABA No.:
City/State: Denver, Colorado
Account No.:
Attn: WLS Denver
Ref: Vail Corporation





Lenders and Commitments


LENDER
COMMITMENT
 
COMMITMENT
PERCENTAGE
 
Bank of America, N.A.
 
$55,000,000
 
18.3%
 
U.S. Bank National Association
 
$50,000,000
 
16.7%
Wells Fargo Bank,
National Association
$50,000,000
16.7%
Deutsche Bank Trust
Company Americas
$40,000,000
13.3%
LaSalle Bank
National Association
$40,000,000
13.3%
JPMorgan Chase Bank, NA
$20,000,000
6.7%
Colorado State Bank & Trust
$15,000,000
5.0%
Compass Bank
$15,000,000
5.0%
Comerica West Incorporated
$15,000,000
5.0%
 
Totals
 
$300,000,000
 
100.0000000%






ANNEX D


Schedule 7.1


ITEM
 
 
DATE FOR COMPLIANCE
 
1. Borrower shall seek written consent from the United States Department of the
Interior, National Park Service (“Park Service”) to the pledge by National Park
Hospitality Company (“NPHC”) to the Administrative Agent (for the benefit of the
Lenders) of the capital stock of Grand Teton Lodge Company, a Wyoming
corporation (“Grand Teton”), issued to NPHC (the “Park Service Consent”).
 
 
Not later than 30 days after the date upon which the Park Service consents to
the transfer of ownership of Grand Teton from Borrower to NPHC.
 
2. NPHC shall execute and deliver to Administrative Agent a Pledge Agreement
pledging the capital stock issued by Grand Teton to NPHC, accompanied by a
certificate (or other instrument evidencing the capital stock) and a stock power
or similar instrument of transfer or assignment duly executed in blank, each in
form and substance satisfactory to Administrative Agent
 
 
On or before the thirtieth (30th) day after the date NPHC receives the Park
Service Consent
 




ANNEX E


Schedule 8.2


(Attached)

ANNEX F


Annex A to Exhibit D


CREDIT FACILITY COVENANTS CALCULATIONS


Subject Period: ___________________, 200_



 
Months
Ended - -
10.8(m)  INVESTMENTS IN PERSONS
 
(i) Investments during Subject Period in Unrestricted Subsidiaries, Housing
Districts and Metro Districts not otherwise permitted under Section 10.8(j)(ii),
and other Persons (other than Restricted Subsidiaries) involved in Similar
Businesses:
 
 
 
$
(ii) Investments during prior Subject Periods in Unrestricted Subsidiaries,
Housing Districts and Metro Districts not otherwise permitted under Section
10.8(j)(ii), and other Persons (other than Restricted Subsidiaries) involved in
Similar Businesses:
 
 
 
$
(iii) Investments set forth on part (b) of Schedule 10.8:
$
(iv) (10.8(m)(i) plus 10.8(m)(ii) plus 10.8(m)(iii)):
$
   
(v) $75,000,000:
$75,000,000
(vi) Book value of Total Assets:
$
   
(vii) 10% of 10.8(m)(vi):
$
(viii) Investment Limit (10.8(m)(v) plus 10.8(m)(vii)):
$
(ix) Net reductions in investments permitted under Section 10.8(m) in an
aggregate amount not to exceed 10.8(m)(viii):
 
$
(x) Maximum permitted investments in Unrestricted Subsidiaries, Housing
Districts and Metro Districts not otherwise permitted under Section 10.8(j)(ii),
and other Persons (other than Restricted Subsidiaries) involved in Similar
Businesses permitted after the Closing Date, and investments set forth on part
(b) of Schedule 10.8 (10.8(m)(viii) plus 10.8(m)(ix)):
 
 
 
 
 
$
(xi) Fair market value of all assets owned by Restricted Subsidiaries on the
Closing Date which have been contributed to Unrestricted Subsidiaries:
 
 
$  
(xii) Is 10.8(m)(xi) less than $75,000,000?
Yes/No
   
(xiii) Are investments in Unrestricted Subsidiaries, Housing Districts and Metro
Districts not otherwise permitted under Section 10.8(j)(ii), and other Persons
(other than Restricted Subsidiaries) involved in Similar Businesses, and
investments set forth on part (b) of Schedule 10.8 (10.8(m)(iv)), less than or
equal to the maximum amount permitted (10.8(m)(x))?
 
 
 
 
 
Yes/No
10.9(d) DISTRIBUTIONS, LOANS, ADVANCES, AND INVESTMENTS
 
(i) Distributions under Section 10.9(d), and loans, advances, and investments
made, which are not otherwise permitted under Section 10.8 during Subject
Period:
 
 
$
(ii) Distributions under Section 10.9(d), and loans, advances, and investments
made, which are not otherwise permitted under Section 10.8 during prior Subject
Periods:
 
 
$
(iii) Aggregate Distributions under Section 10.9(d), and loans, advances, and
investments made, which are not otherwise permitted under Section 10.8 (the sum
of 10.9(d)(i) plus 10.9(d)(ii)):
 
 
$
(iv) Aggregate amount of Restricted Payments (as defined in the VRI Indenture)
that VRI and its Restricted Subsidiaries are permitted to make under, and in
accordance with, Section 4.10 of the VRI Indenture, as set forth in detail on
Schedule I attached hereto:
 
 
 
$
(v) Are aggregate Distributions under Section 10.9(d), and loans, advances, and
investments made, which are not otherwise permitted under Section 10.8
(10.9(d)(iii)) less than the maximum amount of Restricted Payments permitted
(10.9(d)(iv))?
 
 
 
Yes/No
11.1 RATIO OF NET FUNDED DEBT TO ADJUSTED EBITDA:
 
(i) All obligations of the Companies for borrowed money:
$
(ii) Minus all obligations of the Unrestricted Subsidiaries for borrowed money
(the sum of items 11.1(ii)(A) through 11.1(ii)(W) below):
 
 
($_____________)
(A) SSI Venture LLC (weighted average of the membership interest not held by a
Company) (if SSI is not a Restricted Subsidiary)
 
 
($_____________)
(B) Eagle Park Reservoir Company
($_____________)
(C) Boulder/Beaver, LLC
($_____________)
(D) Colter Bay Corporation
($_____________)
(E) Gros Ventre Utility Company
($_____________)
(F) Jackson Lake Lodge Corporation
($_____________)
(G) Jenny Lake Lodge, Inc.
($_____________)
(H) Forest Ridge Holdings, Inc.
($_____________)
(I) Resort Technology Partners, LLC
($_____________)
(J) RT Partners, Inc.
($_____________)
(K) Arrabelle at Vail Square, LLC
($_____________)
(L) Gore Creek Place, LLC
($_____________)
(M) The Chalets at the Lodge at Vail, LLC
($_____________)
(N) RCR Vail, LLC
($_____________)
(O)  Colter Bay Convenience Store, LLC
($_____________)
(P)  Colter Bay General Store, LLC
($_____________)
(Q)  Colter Bay Marina, LLC
($_____________)
(R)  Colter Bay Cafe Court, LLC
($_____________)
(S)  Jenny Lake Store, LLC
($_____________)
(T)  Jackson Hole Golf & Tennis Club Snack Bar, LLC
($_____________)
(U)  Stampede Canteen, LLC
($_____________)
(V)  Crystal Peak Lodge of Breckenridge, Inc.
($_____________)
(W)  Hunkidori Land Company, LLC
($_____________)
(iii) Plus the principal portion of all Capital Lease obligations of the
Companies:
 
$_____________
 
(iv) Minus the principal portion of the Capital Lease obligations for the
following Unrestricted Subsidiaries (the sum of items 11.1(iv)(A) through
11.1(iv)(W) below):
 
 
 
($____________)
(A) SSI Venture LLC (weighted average of the membership interest not held by a
Company) (if SSI is not a Restricted Subsidiary)
 
 
($_____________)
(B) Eagle Park Reservoir Company
($_____________)
(C) Boulder/Beaver, LLC
($_____________)
(D) Colter Bay Corporation
($_____________)
(E) Gros Ventre Utility Company
($_____________)
(F) Jackson Lake Lodge Corporation
($_____________)
(G) Jenny Lake Lodge, Inc.
($_____________)
(H) Forest Ridge Holdings, Inc.
($_____________)
(I) Resort Technology Partners, LLC
($_____________)
(J) RT Partners, Inc.
($_____________)
(K) Arrabelle at Vail Square, LLC
($_____________)
(L) Gore Creek Place, LLC
($_____________)
(M) The Chalets at the Lodge at Vail, LLC
($_____________)
(N) RCR Vail, LLC
($_____________)
(O)  Colter Bay Convenience Store, LLC
($_____________)
(P)  Colter Bay General Store, LLC
($_____________)
(Q)  Colter Bay Marina, LLC
($_____________)
(R)  Colter Bay Cafe Court, LLC
($_____________)
(S)  Jenny Lake Store, LLC
($_____________)
(T)  Jackson Hole Golf & Tennis Club Snack Bar, LLC
($_____________)
(U)  Stampede Canteen, LLC
($_____________)
(V)  Crystal Peak Lodge of Breckenridge, Inc.
($_____________)
(W)  Hunkidori Land Company, LLC
($_____________)
(v) Plus reimbursement obligations and undrawn amounts under Bond
L/Cs supporting Bonds (other than Existing Housing Bonds) issued
by Unrestricted Subsidiaries:
 
 
$
(vi) Minus Debt under Existing Housing Bonds:
$
   
(vii) Funded Debt of the Restricted Companies
(11.1(i) minus 11.1(ii) plus 11.1(iii) minus 11.1(iv)
plus 11.1(v) minus 11.1(vi)):
 
$
(viii)  Cash of the Companies:
$
(ix)  Minus cash of the Unrestricted Subsidiaries (the sum of items 11.1(ix)(A)
through 11.1(ix)(W) below):
($_____________)
   
(A) SSI Venture LLC (weighted average of the membership interest not held by a
Company) (if SSI is not a Restricted Subsidiary)
 
 
($_____________)
(B) Eagle Park Reservoir Company
($_____________)
(C) Boulder/Beaver, LLC
($_____________)
(D) Colter Bay Corporation
($_____________)
(E) Gros Ventre Utility Company
($_____________)
(F) Jackson Lake Lodge Corporation
($_____________)
(G) Jenny Lake Lodge, Inc.
($_____________)
(H) Forest Ridge Holdings, Inc.
($_____________)
(I) Resort Technology Partners, LLC
($_____________)
(J) RT Partners, Inc.
($_____________)
(K) Arrabelle at Vail Square, LLC
($_____________)
(L) Gore Creek Place, LLC
($_____________)
(M) The Chalets at the Lodge at Vail, LLC
($_____________)
(N) RCR Vail, LLC
($_____________)
(O)  Colter Bay Convenience Store, LLC
($_____________)
(P)  Colter Bay General Store, LLC
($_____________)
(Q)  Colter Bay Marina, LLC
($_____________)
(R)  Colter Bay Cafe Court, LLC
($_____________)
(S)  Jenny Lake Store, LLC
($_____________)
(T)  Jackson Hole Golf & Tennis Club Snack Bar, LLC
($_____________)
(U)  Stampede Canteen, LLC
($_____________)
(V)  Crystal Peak Lodge of Breckenridge, Inc.
($_____________)
(W)  Hunkidori Land Company, LLC
($_____________)
(x)  Investments of the Companies in marketable obligations issued or
unconditionally guaranteed by the U.S. or issued by any of its agencies and
backed by the full faith and credit of the U.S., in each case maturing within
one year from the date of acquisition:
 
 
 
 
$
(xi)  Investments of the Companies in short-term investment grade domestic and
eurodollar certificates of deposit or time deposits that are fully insured by
the Federal Deposit Insurance Corporation or are issued by commercial banks
organized under the Laws of the U.S. or any of its states having combined
capital, surplus, and undivided profits of not less than $100,000,000 (as shown
on its most recently published statement of condition):
 
 
 
$
(xii)  Investments of the Companies in commercial paper and similar obligations
rated “P-1” by Moody’s or “A-1” by S&P:
 
 
$
(xiii) Investments of the Companies in readily marketable Tax-free municipal
bonds of a domestic issuer rated “A-2” or better by Moody’s or “A” or better by
S&P, and maturing within one year from the date of issuance:
 
 
 
$
(xiv)  Investments of the Companies in mutual funds or money market  accounts
investing primarily in items described in items 11.1(x)  through (xiii) above:
 
$
(xv)  Investments of the Companies in demand deposit accounts maintained in the
ordinary course of business:
 
$
(xvi)  Investments of the Companies in short-term repurchase agreements with
major banks and authorized dealers, fully collateralized to at least 100% of
market value by marketable obligations issued or unconditionally guaranteed by
the U.S. or issued by any of its agencies and backed by the full faith and
credit of the U.S.:
 
 
 
 
$
(xvii)  Investments of the Companies in short-term variable rate demand notes
that invest in tax-free municipal bonds of domestic issuers rated “A-2” or
better by Moody’s or “A” or better by S&P that are supported by irrevocable
letters of credit issued by commercial banks organized under the laws of the
U.S. or any of its states having combined capital, surplus, and undivided
profits of not less than $100,000,000:
 
 
 
 
 
 
$
(xviii) Temporary Cash Investments of the Companies (11.1(x) plus 11.1(xi)
plus 11.1(xii) plus 11.1(xiii) plus 11.1(xiv) plus 11.1(xv)
plus 11.1(xvi) plus 11.1(xvii)):
 
 
$
(xix) Minus Temporary Cash Investments of the Unrestricted  Subsidiaries (the
sum of items 11.1(xix)(A) through 11.1(xix)(W)  below):
 
 
($_____________)
(A) SSI Venture LLC (weighted average of the membership interest not held by a
Company) (if SSI is not a Restricted Subsidiary)
 
 
($_____________)
(B) Eagle Park Reservoir Company
($_____________)
(C) Boulder/Beaver, LLC
($_____________)
(D) Colter Bay Corporation
($_____________)
(E) Gros Ventre Utility Company
($_____________)
(F) Jackson Lake Lodge Corporation
($_____________)
(G) Jenny Lake Lodge, Inc.
($_____________)
(H) Forest Ridge Holdings, Inc.
($_____________)
(I) Resort Technology Partners, LLC
($_____________)
(J) RT Partners, Inc.
($_____________)
(K) Arrabelle at Vail Square, LLC
($_____________)
(L) Gore Creek Place, LLC
($_____________)
(M) The Chalets at the Lodge at Vail, LLC
($_____________)
(N) RCR Vail, LLC
($_____________)
(O)  Colter Bay Convenience Store, LLC
($_____________)
(P)  Colter Bay General Store, LLC
($_____________)
(Q)  Colter Bay Marina, LLC
($_____________)
(R)  Colter Bay Cafe Court, LLC
($_____________)
(S)  Jenny Lake Store, LLC
($_____________)
(T)  Jackson Hole Golf & Tennis Club Snack Bar, LLC
($_____________)
(U)  Stampede Canteen, LLC
($_____________)
(V)  Crystal Peak Lodge of Breckenridge, Inc.
($_____________)
(W)  Hunkidori Land Company, LLC
($_____________)
(xx) Unrestricted Cash of the Restricted Companies (11.1(viii)
minus    11.1(ix) plus 11.1(xviii) minus 11.1(xix)):
 
$
(xxi) Unrestricted Cash of the Restricted Companies in excess of  $10,000,000:
 
$
(xxii) Net Funded Debt (11.1(vii) minus 11.1(xxi)):
$
(xxiii) EBITDA of the Companies for the last four fiscal quarters:
$
(xxiv) Plus insurance proceeds (up to a maximum of $10,000,000 in the aggregate
for any fiscal year) received by the Restricted Companies under policies of
business interruption insurance (or under policies of insurance which cover
losses or claims of the same character or type):
 
 
 
 
$
 
(xxv) Plus pro forma EBITDA for assets acquired during such period:
 
$
 
(xxvi) Minus pro forma EBITDA for assets disposed of during such period:
 
 
($_____________)
 
(xxvii) Minus EBITDA for such period attributable to the following Unrestricted
Subsidiaries (sum of items 11.1(xxvii)(A) through 11.1(xxvii)(W) below):
 
 
 
($_____________)
(A) SSI Venture LLC (weighted average of the membership interest not held by a
Company) (if SSI is not a Restricted Subsidiary)
 
 
($_____________)
(B) Eagle Park Reservoir Company
($_____________)
(C) Boulder/Beaver, LLC
($_____________)
(D) Colter Bay Corporation
($_____________)
(E) Gros Ventre Utility Company
($_____________)
(F) Jackson Lake Lodge Corporation
($_____________)
(G) Jenny Lake Lodge, Inc.
($_____________)
(H) Forest Ridge Holdings, Inc.
($_____________)
(I) Resort Technology Partners, LLC
($_____________)
(J) RT Partners Inc.
($_____________)
(K) Arrabelle at Vail Square, LLC
($_____________)
(L) Gore Creek Place, LLC
($_____________)
(M) The Chalets at the Lodge at Vail, LLC
($_____________)
(N) RCR Vail, LLC
($_____________)
(O)  Colter Bay Convenience Store, LLC
($_____________)
(P)  Colter Bay General Store, LLC
($_____________)
(Q)  Colter Bay Marina, LLC
($_____________)
(R)  Colter Bay Cafe Court, LLC
($_____________)
(S)  Jenny Lake Store, LLC
($_____________)
(T)  Jackson Hole Golf & Tennis Club Snack Bar, LLC
($_____________)
(U)  Stampede Canteen, LLC
($_____________)
(V)  Crystal Peak Lodge of Breckenridge, Inc.
($_____________)
(W)  Hunkidori Land Company, LLC
($_____________)
(xxviii) Adjusted EBITDA (11.1(xxiii) plus 11.1(xxiv) plus
11.1(xxv) minus 11.1(xxvi) minus 11.1(xxvii)):
 
$
(xxix) Ratio of Net Funded Debt to Adjusted EBITDA
(Ratio of 11.1(xxii) to 11.1(xxviii)):
 
 
(xxx) Maximum ratio of Net Funded Debt to Adjusted EBITDA permitted:
 
4.50 : 1.00
(xxxi) Is the ratio of Net Funded Debt to Adjusted EBITDA less than the maximum
ratio permitted?
 
Yes/No
 
11.2 [RESERVED]
     
11.3 MINIMUM NET WORTH:
 
(a) Shareholders’ Equity determined in accordance with GAAP:
$
(b) $414,505,800:
$414,505,800
(c) Restricted Companies’ Net Income, if positive, for each fiscal year
completed after October 31, 2004:
 
$
(d) 75% of the total from 11.3(c):
$
(e) Net Proceeds received by any Restricted Company (other than from another
Company) from the offering, issuance, or sale of equity securities of a
Restricted Company after  October 31, 2004:
 
 
$
(f) Minimum shareholders’ equity permitted
(11.3(b) plus 11.3(d) plus 11.3(e)):
 
$
(g) Does Shareholders’ Equity exceed the minimum permitted?
Yes/No
 
11.4 INTEREST COVERAGE RATIO
 
(a) Adjusted EBITDA for the last four fiscal quarters (11.1(xxviii)):
$
 
(b) Interest on Funded Debt for the last four fiscal quarters:
 
$
(c) Amortization of deferred financing costs and original issue discounts:
 
$
 
(d) 11.4(b) minus 11.4(c):
 
$
 
(e) Interest Coverage Ratio (Ratio of 11.4(a) to 11.4(d)):
 
 
(f) Minimum Interest Coverage Ratio permitted:
 
2.50 : 1.00
 
(g) Does the Interest Coverage Ratio exceed the minimum ratio permitted?
 
 
Yes/No
 
11.5 CAPITAL EXPENDITURES
 
 
(a) Aggregate capital expenditures of the Restricted Companies in the ordinary
course of the business (excluding (i) normal replacements and maintenance which
are properly charged to current operations, and (ii) such expenditures relating
to real estate held for resale) during each fiscal year:
 
 
 
 
 
$
 
(b) Total Assets of the Restricted Companies as of the last day of the fiscal
year:
 
 
$
 
(c) Maximum capital expenditures permitted (10% of Total Assets of the
Restricted Companies set forth in 11.5(b)):
 
 
$
(d) Are aggregate capital expenditures less than the maximum amount permitted?
 
Yes/No
   
LETTERS OF CREDIT
     
Set forth on Schedule 1 attached hereto is a list of all issued and outstanding
letters of credit issued for the account of any of the Companies, and the drawn
and undrawn amounts thereunder
 


